Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the original filing on 10/5/2021. Claims 1-31 are pending and have been considered below.

Information Disclosure Statement
3.	The information disclosure statement (IDS(s)) submitted on 10/13/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claims 10, 11, and 28 are objected to because of the following informalities:  
Claims 10, 11, and 28 recite “facilit … fordecting” where “acility … for detecting” was apparently intended.

Claim Interpretation - 35 USC § 112(f)
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “evaluation unit to detect”, “command communication unit to transmit, voice recognition unit” in claims 1, 6, 8. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-3, 6, 8-13, 15-20, 25, 27-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhrt et al. (U.S. Patent Application Pub. No. US 20160378938 A1).

	Claim 1: Kuhrt teaches a command communication facility, comprising: 
a sensor unit to detect a movement of an operator (i.e. the contactless control of the device by the use of user inputs is performed by at least one inertial sensor with which the acceleration data of a body part of the user (for example a movement of a hand, arm or finger) are acquired; para. [0016]); 
a fixing unit to secure at least one of the sensor unit and the command communication facility to the operator (i.e. fig. 1, wherein the gestures are acquired via a portable controller 111. The portable controller 111 can be embodied as a circlet or ring and has one or more inertial sensors 10, which can be acceleration sensors or gyro sensors, and are designed to record acceleration data for a body part of the user (arm or hand, finger or foot etc.); para. [0076]); 
an evaluation unit to evaluate the movement of the operator detected and to identify a command based upon the movement detected (i.e. A first gesture can be assigned, for example, to a first instruction in order to control a function in order to display a specific area as enlarged in an image and with more detailed information. A second gesture can be assigned, for example, to a second instruction in order to control a function in order to select certain images; para. [0078]); 
a command communication unit to transmit a control command to a medical facility (i.e. The identified gesture is sent to the control computer of the medical device; para. [0026]), to be operated based upon the command identified (i.e. The acquired acceleration data are forwarded via a wireless interface 11 to a conversion module 20, which is configured to receive the transmitted acceleration data and convert it into instructions I, the instructions I being in a format to control the respective medical device 30; para. [0077]).

Claim 2: Kuhrt teaches the command communication facility of claim 1. Kuhrt further teaches wherein the sensor unit comprises a gesture sensor unit for gesture recognition (i.e. Gestures are extracted or calculated from the acceleration data acquired by the inertial sensor. In a memory, each gesture can be assigned a user input and stored as a data tuple (overall in the form of a table). In addition, it is possible for multiple gestures to be executed for one user interaction. This assignment is defined by a preparatory definition phase, and can be changed again at a later time; para. [0020]).

Claim 3: Kuhrt teaches the command communication facility of claim 2. Kuhrt further teaches wherein the gesture recognition is realized by detection of a movement of the sensor unit or of a mechanical force acting on the sensor unit (i.e. wherein the gestures are acquired via a portable controller 111. The portable controller 111 can be embodied as a circlet or ring and has one or more inertial sensors 10, which can be acceleration sensors or gyro sensors, and are designed to record acceleration data for a body part of the user (arm or hand, finger or foot etc.); para. [0076]).

Claim 6: Kuhrt teaches the command communication facility of claim 1. Kuhrt further teaches wherein the command communication unit includes a radio transmission unit to transmit the command identified to the medical facility that is to be operated (i.e. the acceleration data are acquired in step B and transmitted in step C via the WLAN interface (for example based on the standard for the IEEE-802.11 family) or another wireless interface or radio link to the conversion module 20; para. [0083]).

Claim 8: Kuhrt teaches the command communication facility of claim 1. Kuhrt further teaches wherein the sensor unit comprises an acoustic sensor unit and the evaluation unit comprises a voice recognition unit to recognize and interpret voice commands of the operator (i.e. the user gesture is acquired via the inertial sensor and used to confirm the preceding instruction and initiate the conversion of the instruction. The switching element for the confirmation can be embodied as a mechanical switch (for example in form of a pedal switch or a lever) or as a voice-controlled switch (for example, activated by a voice message); para. [0048]).

Claim 9: Kuhrt teaches the command communication facility of claim 2. Kuhrt further teaches wherein an internal gesture recognition function recognizes at least one of: scrolling images on an image display of a medical device, and changing parameters of the medical device (i.e.  it is possible to define different gestures and to assign at least one instruction for the control. Advantageously, certain gestures and gesture-instruction assignments, such as, for example, an intuitive to-and-fro movement of the hand can be used to scroll through a stack of images; para. [0078]).

Claim 10: Kuhrt teaches a command communication system comprising: the command communication facility of claim 2 being a first command communication facility, securable to the operator, and embodied as a master facility (i.e. fig. 1, wherein the gestures are acquired via a portable controller 111. The portable controller 111 can be embodied as a circlet or ring and has one or more inertial sensors 10, which can be acceleration sensors or gyro sensors, and are designed to record acceleration data for a body part of the user (arm or hand, finger or foot etc.); para. [0076]) for a bidirectional exchange with at least one slave facility (i.e. The acquired acceleration data are forwarded via a wireless interface 11 to a conversion module 20, which is configured to receive the transmitted acceleration data and convert it into instructions I, the instructions I being in a format to control the respective medical device 30; para. [0077]), the gesture sensor unit of the command communication facility being activated, the command communication facility being configured to forward a command determined to a second command communication facility, and the second command communication facility being disposed at a distance from the operator, embodied as a slave facility for a bidirectional data exchange with a master facility (i.e. The acquired acceleration data are forwarded via a wireless interface 11 to a conversion module 20, which is configured to receive the transmitted acceleration data and convert it into instructions I, the instructions I being in a format to control the respective medical device 30. The device 30 can be, for example, a display monitor for displaying the radiological image data, wherein the image data are displayed with changes in response to a user input. In one embodiment of the invention, the conversion module 20 is embodied as a component that is separate from the portable controller 111 and spaced apart therefrom. In an alternative embodiment of the invention, the conversion module 20 can also be implemented on a (further) computer on which the program is executed for the control of the device or the image display; para. [0077]), 63New Patent ApplicationDocket No. 32860HC-003429-USthe command communication system including an evaluation unit comprising at least one of: a gesture recognition unit activated from a distance to an operator for detecting a movement or gesture of the operator, a voice recognition unit including a voice recognition capability, and a device configured to receive the command received by the first command communication facility and to transmit a control command to the medical facility based on the command received (i.e. The acquired acceleration data are forwarded via a wireless interface 11 to a conversion module 20, which is configured to receive the transmitted acceleration data and convert it into instructions I, the instructions I being in a format to control the respective medical device 30. The device 30 can be, for example, a display monitor for displaying the radiological image data, wherein the image data are displayed with changes in response to a user input. In one embodiment of the invention, the conversion module 20 is embodied as a component that is separate from the portable controller 111 and spaced apart therefrom. In an alternative embodiment of the invention, the conversion module 20 can also be implemented on a (further) computer on which the program is executed for the control of the device or the image display; para. [0077]).

Claim 11: Kuhrt teaches a command communication system comprising: the command communication facility of claim 8 being a first command communication facility, securable to the operator, and embodied as a master facility (i.e. fig. 1, wherein the gestures are acquired via a portable controller 111. The portable controller 111 can be embodied as a circlet or ring and has one or more inertial sensors 10, which can be acceleration sensors or gyro sensors, and are designed to record acceleration data for a body part of the user (arm or hand, finger or foot etc.); para. [0076]) for a bidirectional exchange with at least one slave facility (i.e. The acquired acceleration data are forwarded via a wireless interface 11 to a conversion module 20, which is configured to receive the transmitted acceleration data and convert it into instructions I, the instructions I being in a format to control the respective medical device 30; para. [0077]), the gesture sensor unit of the command communication facility being activated, the command communication facility being configured to forward a command determined to a second command communication facility, and the second command communication facility being disposed at a distance from the operator, embodied as a slave facility for a bidirectional data exchange with a master facility (i.e. The acquired acceleration data are forwarded via a wireless interface 11 to a conversion module 20, which is configured to receive the transmitted acceleration data and convert it into instructions I, the instructions I being in a format to control the respective medical device 30. The device 30 can be, for example, a display monitor for displaying the radiological image data, wherein the image data are displayed with changes in response to a user input. In one embodiment of the invention, the conversion module 20 is embodied as a component that is separate from the portable controller 111 and spaced apart therefrom. In an alternative embodiment of the invention, the conversion module 20 can also be implemented on a (further) computer on which the program is executed for the control of the device or the image display; para. [0077]), the command communication system including an evaluation unit comprising at least one of: a gesture recognition unit activated from a distance to an operator for detecting a movement or gesture of the operator, a voice recognition unit including a voice recognition capability, and64New Patent Application Docket No. 32860HC-003429-USa device configured to receive the command received by the first command communication facility and to transmit a control command to the medical facility based on the command received (i.e. The acquired acceleration data are forwarded via a wireless interface 11 to a conversion module 20, which is configured to receive the transmitted acceleration data and convert it into instructions I, the instructions I being in a format to control the respective medical device 30. The device 30 can be, for example, a display monitor for displaying the radiological image data, wherein the image data are displayed with changes in response to a user input. In one embodiment of the invention, the conversion module 20 is embodied as a component that is separate from the portable controller 111 and spaced apart therefrom. In an alternative embodiment of the invention, the conversion module 20 can also be implemented on a (further) computer on which the program is executed for the control of the device or the image display; para. [0077]).

Claim 12: Kuhrt teaches the command communication system of claim 10. Kuhrt further teaches wherein the first command communication facility is configured to identify a gesture to initialize a voice command, and initialize a startup of the second command communication facility based upon the gesture identified; the second command communication facility is configured to receive an initialization command from the first command communication facility, and activate at least one of the voice recognition unit and the gesture recognition unit based upon the initialization command (i.e. When the control system is operated in the confirmation mode, following the acquisition of an instruction to be confirmed, a switching element is depicted on the display device, The switching element can be switched via a user gesture, preferably, but not necessarily, the user gesture is acquired via the inertial sensor and used to confirm the preceding instruction and initiate the conversion of the instruction. The switching element for the confirmation can be embodied as a mechanical switch (for example in form of a pedal switch or a lever) or as a voice-controlled switch (for example, activated by a voice message). In one advantageous embodiment of the invention, the mechanical switch implementation and the voice-controlled implementation can be combined. This enables flexible alternation between different modes for the user input (gesture-based, wherein the gestures are acquired with the inertial-sensor-based control unit) and the confirmation signal (mechanical input or voice input); para. [0048]).

Claim 13: Kuhrt teaches the command communication system of claim 12. Kuhrt further teaches wherein the second command communication facility is configured to detect and identify a voice command from the operator following activation of the voice recognition unit and to relay a control command to the medical facility based upon the identified voice command (i.e. When the control system is operated in the confirmation mode, following the acquisition of an instruction to be confirmed, a switching element is depicted on the display device, The switching element can be switched via a user gesture, preferably, but not necessarily, the user gesture is acquired via the inertial sensor and used to confirm the preceding instruction and initiate the conversion of the instruction. The switching element for the confirmation can be embodied as a mechanical switch (for example in form of a pedal switch or a lever) or as a voice-controlled switch (for example, activated by a voice message). In one advantageous embodiment of the invention, the mechanical switch implementation and the voice-controlled implementation can be combined. This enables flexible alternation between different modes for the user input (gesture-based, wherein the gestures are acquired with the inertial-sensor-based control unit) and the confirmation signal (mechanical input or voice input); para. [0048]).

Claim 15: Kuhrt teaches the command communication system of claim 10. Kuhrt further teaches wherein the gesture recognition unit is embodied to detect at least one of: 65New Patent ApplicationDocket No. 32860HC-003429-USgripping or releasing using hands or fingers, zooming, moving, moving eyes left, right, up, down, blinking, and moving head left or right (i.e. A first gesture can be assigned, for example, to a first instruction in order to control a function in order to display a specific area as enlarged in an image and with more detailed information. A second gesture can be assigned, for example, to a second instruction in order to control a function in order to select certain images. A third gesture can be assigned, for example, to a third instruction in order to control a function in order to display the images in a different perspective. In a preparatory phase, it is possible to define different gestures and to assign at least one instruction for the control. Advantageously, certain gestures and gesture-instruction assignments, such as, for example, an intuitive to-and-fro movement of the hand can be used to scroll through a stack of images; para. [0078]).

Claim 16: Kuhrt teaches the command communication system of claim 10. Kuhrt further teaches wherein the first command communication facility is configured to convey haptic feedback to the operator in response to a command recognized (i.e. additionally at least one vibration module is used in the control system to provide the user with feedback about the outcome of the respective operation (successful operation—mild vibration; faulty or unsuccessful operation—strong vibration); para. [0047]).

Claim 17: Kuhrt teaches an operating system, comprising: an imaging medical facility, an operating facility, the command communication facility of claim 1 (see rejection of claim 1 above), configured to transmit a control command to the imaging medical facility (i.e. The identified gesture is sent to the control computer of the medical device; para. [0026]).

Claim 18: Kuhrt teaches a command communication method, comprising: 
detecting a movement of an operator via a gesture recognition unit (i.e. the contactless control of the device by the use of user inputs is performed by at least one inertial sensor with which the acceleration data of a body part of the user (for example a movement of a hand, arm or finger) are acquired; para. [0016]) disposed on the operator (i.e. fig. 1, wherein the gestures are acquired via a portable controller 111. The portable controller 111 can be embodied as a circlet or ring and has one or more inertial sensors 10, which can be acceleration sensors or gyro sensors, and are designed to record acceleration data for a body part of the user (arm or hand, finger or foot etc.); para. [0076]); 
automatically evaluating the movement of the operator detected and identifying a command based upon the movement detected (i.e. A first gesture can be assigned, for example, to a first instruction in order to control a function in order to display a specific area as enlarged in an image and with more detailed information. A second gesture can be assigned, for example, to a second instruction in order to control a function in order to select certain images; para. [0078]); and 
transmitting a control command to a medical facility (i.e. The identified gesture is sent to the control computer of the medical device; para. [0026]), to be operated based upon the command identified (i.e. The acquired acceleration data are forwarded via a wireless interface 11 to a conversion module 20, which is configured to receive the transmitted acceleration data and convert it into instructions I, the instructions I being in a format to control the respective medical device 30; para. [0077]).

Claim 19: Kuhrt teaches a non-transitory computer program product storing a computer program, directly storable in a memory facility of a command communication system, including program sections for performing the method of claim 18 when the computer program is executed in the command communication system (i.e. the system and the storage medium can also be developed with the features described in conjunction with the method. The functional features of the method are embodied by corresponding substantive computer-implemented modules, in particular microprocessor modules in the system. The control system and the method also can be integrated as embedded systems in the medical system or in the system as a whole; para. [0012]).

Claim 20: Kuhrt teaches a non-transitory computer-readable medium storing program sections, readable in and executable by a computer unit, to perform the method of claim 18 when the program sections are executed by the computer unit (i.e. the system and the storage medium can also be developed with the features described in conjunction with the method. The functional features of the method are embodied by corresponding substantive computer-implemented modules, in particular microprocessor modules in the system. The control system and the method also can be integrated as embedded systems in the medical system or in the system as a whole; para. [0012]).

Claim 25: Kuhrt teaches the command communication facility of claim 2. Kuhrt further teaches wherein the command communication unit includes a radio transmission unit to transmit the command identified to the medical facility that is to be operated (i.e. the acceleration data are acquired in step B and transmitted in step C via the WLAN interface (for example based on the standard for the IEEE-802.11 family) or another wireless interface or radio link to the conversion module 20; para. [0083]).

Claim 27: Kuhrt teaches the command communication facility of claim 2. Kuhrt further teaches wherein the sensor unit comprises an acoustic sensor unit and 67New Patent ApplicationDocket No. 32860HC-003429-USthe evaluation unit comprises a voice recognition unit to recognize and interpret voice commands of the operator (i.e. the user gesture is acquired via the inertial sensor and used to confirm the preceding instruction and initiate the conversion of the instruction. The switching element for the confirmation can be embodied as a mechanical switch (for example in form of a pedal switch or a lever) or as a voice-controlled switch (for example, activated by a voice message); para. [0048]).

Claim 28: Kuhrt teaches command communication system comprising: the command communication facility of claim 9 being a first command communication facility, securable to the operator, and embodied as a master facility (i.e. fig. 1, wherein the gestures are acquired via a portable controller 111. The portable controller 111 can be embodied as a circlet or ring and has one or more inertial sensors 10, which can be acceleration sensors or gyro sensors, and are designed to record acceleration data for a body part of the user (arm or hand, finger or foot etc.); para. [0076]) for a bidirectional exchange with at least one slave facility (i.e. The acquired acceleration data are forwarded via a wireless interface 11 to a conversion module 20, which is configured to receive the transmitted acceleration data and convert it into instructions I, the instructions I being in a format to control the respective medical device 30; para. [0077]), the gesture sensor unit of the command communication facility being activated, the command communication facility being configured to forward a command determined to a second command communication facility, and the second command communication facility being disposed at a distance from the operator, embodied as a slave facility for a bidirectional data exchange with a master facility (i.e. The acquired acceleration data are forwarded via a wireless interface 11 to a conversion module 20, which is configured to receive the transmitted acceleration data and convert it into instructions I, the instructions I being in a format to control the respective medical device 30. The device 30 can be, for example, a display monitor for displaying the radiological image data, wherein the image data are displayed with changes in response to a user input. In one embodiment of the invention, the conversion module 20 is embodied as a component that is separate from the portable controller 111 and spaced apart therefrom. In an alternative embodiment of the invention, the conversion module 20 can also be implemented on a (further) computer on which the program is executed for the control of the device or the image display; para. [0077]), the command communication system including an evaluation unit comprising at least one of: a gesture recognition unit activated from a distance to an operator for detecting a movement or gesture of the operator, a voice recognition unit including a voice recognition capability, and a device configured to receive the command received by the first command communication facility and to transmit a control command to the medical facility based on the command received (i.e. The acquired acceleration data are forwarded via a wireless interface 11 to a conversion module 20, which is configured to receive the transmitted acceleration data and convert it into instructions I, the instructions I being in a format to control the respective medical device 30. The device 30 can be, for example, a display monitor for displaying the radiological image data, wherein the image data are displayed with changes in response to a user input. In one embodiment of the invention, the conversion module 20 is embodied as a component that is separate from the portable controller 111 and spaced apart therefrom. In an alternative embodiment of the invention, the conversion module 20 can also be implemented on a (further) computer on which the program is executed for the control of the device or the image display; para. [0077]).

Claim 29: Kuhrt teaches the command communication system of claim 11. Kuhrt further teaches wherein the first command communication facility is configured to identify a gesture to initialize a voice command, and 68New Patent Application Docket No. 32860HC-003429-US initialize a startup of the second command communication facility based upon the gesture identified; the second command communication facility is configured to receive an initialization command from the first command communication facility, and activate at least one of the voice recognition unit and the gesture recognition unit based upon the initialization command (i.e. When the control system is operated in the confirmation mode, following the acquisition of an instruction to be confirmed, a switching element is depicted on the display device, The switching element can be switched via a user gesture, preferably, but not necessarily, the user gesture is acquired via the inertial sensor and used to confirm the preceding instruction and initiate the conversion of the instruction. The switching element for the confirmation can be embodied as a mechanical switch (for example in form of a pedal switch or a lever) or as a voice-controlled switch (for example, activated by a voice message). In one advantageous embodiment of the invention, the mechanical switch implementation and the voice-controlled implementation can be combined. This enables flexible alternation between different modes for the user input (gesture-based, wherein the gestures are acquired with the inertial-sensor-based control unit) and the confirmation signal (mechanical input or voice input); para. [0048]).

Claim 30: Kuhrt teaches the command communication system of claim 28. Kuhrt further teaches wherein the first command communication facility is configured to identify a gesture to initialize a voice command, and initialize a startup of the second command communication facility based upon the gesture identified; the second command communication facility is configured to receive an initialization command from the first command communication facility, and activate at least one of the voice recognition unit and the gesture recognition unit based upon the initialization command (i.e. When the control system is operated in the confirmation mode, following the acquisition of an instruction to be confirmed, a switching element is depicted on the display device, The switching element can be switched via a user gesture, preferably, but not necessarily, the user gesture is acquired via the inertial sensor and used to confirm the preceding instruction and initiate the conversion of the instruction. The switching element for the confirmation can be embodied as a mechanical switch (for example in form of a pedal switch or a lever) or as a voice-controlled switch (for example, activated by a voice message). In one advantageous embodiment of the invention, the mechanical switch implementation and the voice-controlled implementation can be combined. This enables flexible alternation between different modes for the user input (gesture-based, wherein the gestures are acquired with the inertial-sensor-based control unit) and the confirmation signal (mechanical input or voice input); para. [0048]).

Claim 31: Kuhrt teaches an operating system, comprising: an imaging medical facility, an operating facility, the command communication facility of claim 10 (i.e. see rejection of claim 10 above), configured to transmit a control command to the imaging medical facility (i.e. The identified gesture is sent to the control computer of the medical device; para. [0026]).

Claim Rejections – 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 4-5 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhrt et al. (U.S. Patent Application Pub. No. US 20160378938 A1) in view of Nurse et al. (U.S. Patent Application Pub. No. US 20110199393 A1).

Claim 4: Kuhrt teaches the command communication facility of claim 2. Kuhrt does not explicitly teach to secure the sensor unit to or in an article of clothing
	However, Nurse teaches wherein the fixing unit is embodied to secure the gesture sensor unit to or in an article of clothing (i.e. fig. 1, the processing station 106 may be at the location where a housing 106b for a sensor chip is currently provided in footwear structures that utilize the "NIKE+.TM." athletic performance monitoring system, available from NIKE Inc., of Beaverton, Oreg. (e.g., within the footwear front heel or arch areas, below the insole and within the midsole structure); para. [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Kuhrt to include the feature of Nurse. One would have been motivated to make this modification because it provides additional ways of inputting data via foot gestures. Additional ways of interacting with and providing input to a computer's user interface would be of great value in some particular situations.

Claim 5: Kuhrt and Nurse teach the command communication facility of claim 4. Kuhrt does not explicitly teach a recess in a sole of a shoe.
However, Nurse further teaches wherein the fixing unit is embodied as a recess in a sole of a shoe (i.e. fig. 1, the processing station 106 may be at the location where a housing 106b for a sensor chip is currently provided in footwear structures that utilize the "NIKE+.TM." athletic performance monitoring system, available from NIKE Inc., of Beaverton, Oreg. (e.g., within the footwear front heel or arch areas, below the insole and within the midsole structure); para. [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Kuhrt to include the feature of Nurse. One would have been motivated to make this modification because it provides additional ways of inputting data via foot gestures. Additional ways of interacting with and providing input to a computer's user interface would be of great value in some particular situations.

Claim 21: Kuhrt and Nurse teach the command communication facility of claim 4. Kuhrt does not explicitly teach to secure the sensor unit to a shoe.
However, Nurse further teaches wherein the fixing unit is embodied to secure the gesture sensor unit to a shoe (i.e. fig. 1, the processing station 106 may be at the location where a housing 106b for a sensor chip is currently provided in footwear structures that utilize the "NIKE+.TM." athletic performance monitoring system, available from NIKE Inc., of Beaverton, Oreg. (e.g., within the footwear front heel or arch areas, below the insole and within the midsole structure); para. [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Kuhrt to include the feature of Nurse. One would have been motivated to make this modification because it provides additional ways of inputting data via foot gestures. Additional ways of interacting with and providing input to a computer's user interface would be of great value in some particular situations.

Claim 22: Kuhrt and Nurse teach the command communication facility of claim 21. Kuhrt does not explicitly teach a recess in a sole of the shoe.
However, Nurse further teaches wherein the fixing unit is embodied as a recess in a sole of the shoe (i.e. fig. 1, the processing station 106 may be at the location where a housing 106b for a sensor chip is currently provided in footwear structures that utilize the "NIKE+.TM." athletic performance monitoring system, available from NIKE Inc., of Beaverton, Oreg. (e.g., within the footwear front heel or arch areas, below the insole and within the midsole structure); para. [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Kuhrt to include the feature of Nurse. One would have been motivated to make this modification because it provides additional ways of inputting data via foot gestures. Additional ways of interacting with and providing input to a computer's user interface would be of great value in some particular situations.

Claim 23: Kuhrt teaches the command communication facility of claim 3. Kuhrt does not explicitly teach wherein to secure the sensor unit to or in an article of clothing.
However, Nurse teaches wherein the fixing unit is embodied to secure the gesture sensor unit to or in an article of clothing (i.e. fig. 1, the processing station 106 may be at the location where a housing 106b for a sensor chip is currently provided in footwear structures that utilize the "NIKE+.TM." athletic performance monitoring system, available from NIKE Inc., of Beaverton, Oreg. (e.g., within the footwear front heel or arch areas, below the insole and within the midsole structure); para. [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Kuhrt to include the feature of Nurse. One would have been motivated to make this modification because it provides additional ways of inputting data via foot gestures. Additional ways of interacting with and providing input to a computer's user interface would be of great value in some particular situations.

Claim 24: Kuhrt and Nurse teach the command communication facility of claim 23. Kuhrt does not explicitly teach a recess in a sole of the shoe.
However, Nurse further teaches wherein the fixing unit is embodied as a recess in a sole of the shoe (i.e. fig. 1, the processing station 106 may be at the location where a housing 106b for a sensor chip is currently provided in footwear structures that utilize the "NIKE+.TM." athletic performance monitoring system, available from NIKE Inc., of Beaverton, Oreg. (e.g., within the footwear front heel or arch areas, below the insole and within the midsole structure); para. [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Kuhrt to include the feature of Nurse. One would have been motivated to make this modification because it provides additional ways of inputting data via foot gestures. Additional ways of interacting with and providing input to a computer's user interface would be of great value in some particular situations.

12.	Claims 7 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhrt et al. (U.S. Patent Application Pub. No. US 20160378938 A1) in view of Guard et al. (U.S. Patent Application Pub. No. US 20200253320 A1).

Claim 7: Kuhrt teaches the command communication facility of claim 1. Kuhrt does not explicitly teach an energy generation and storage unit, configured to generate electrical energy from kinetic energy of the operator.
However, Guard teaches an energy generation and storage unit, configured to generate electrical energy from kinetic energy of the operator (i.e. the at least one rechargeable battery is operable to be recharged using a kinetic energy harvester; para. [0177]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Kuhrt to include the feature of Guard. One would have been motivated to make this modification because it allows the smart footwear article to be charged while the wearer is in motion.

Claim 26: Kuhrt teaches the command communication facility of claim 2. Kuhrt does not explicitly teach an energy generation and storage unit, configured to generate electrical energy from kinetic energy of the operator.
However, Guard teaches an energy generation and storage unit, configured to generate electrical energy from kinetic energy of the operator (i.e. the at least one rechargeable battery is operable to be recharged using a kinetic energy harvester; para. [0177]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Kuhrt to include the feature of Guard. One would have been motivated to make this modification because it allows the smart footwear article to be charged while the wearer is in motion.

13.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhrt et al. (U.S. Patent Application Pub. No. US 20160378938 A1) in view of Kagermeier et al. (U.S. Patent Application Pub. No. US 20190150876 A1).

Claim 14: Kuhrt teaches the command communication system of claim 10. Kuhrt does not explicitly teach a release of radiation, and movements of the device.
However, Kagermeier teaches wherein the gesture recognition unit or the voice recognition unit comprises a capability to recognize at least: a release of radiation (i.e. When patient positioning is complete and/or the components have been set, the operator device can therefore also be used to release radiation in the case of a radiation-using medical technology device; para. [0122]), and movements of the medical device (i.e. fig. 2, the movement that is to be performed by the selected component can take place either by actuating appropriately labeled touch control elements or preferably by gestures with the operator device which are described by the movement data (e.g. movement of the operator device laterally and/or vertically, rotation of the operator device in an axis and similar). These gestures or rather movement data are then translated into motion degrees of freedom of the selected component, e.g. of a patient table and/or of a detector; para. [0114]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Kuhrt to include the feature of Kagermeier. One would have been motivated to make this modification because using a powerful, portable, small-format touch display unit, in particular a smart device, as an operator device consequently makes it possible to implement the complete medical technology workflow on a single operator device, thus achieving ergonomic, simple, intuitive and complete user control of a medical technology device, and hence of a medical facility.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Everett et al. (Pub. No. US 20170336870 A1), foot gesture-based control device.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAN H TRAN/Primary Examiner, Art Unit 2173